Title: James Madison to Thomas D. Clark, 28 February 1830
From: Madison, James
To: Clark, Thomas


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 28. 1830
                            
                        
                       
                        I have recd. Sir, your letter of Jany. 31. and thank you for the kind sentiments which it expresses. The view
                            you give of your condition in life, though an humble, may well be deemed a happy one, whilst you enjoy the contentment and
                            other blessings of which you are piously sensible. The prosperity of our Country is a source of enjoyment, as well as an
                            occasion of thankfulness for us all. And as far as services however small or obscure may have been a tribute of
                            patriotism, they may justly be recollected with the feelings you indulge. Repeating my thanks for your friendly wishes I
                            return mine for the continuance of your present blessings, and the best of future additions to them.
                        
                            
                                
                            
                        
                    